Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 8-12, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or proper combination in the art of a pneumatic tire with minimum pattern constituent units including a first and second pair of blocks which surround a center block in different directions wherein the pairs of first blocks overlap the pairs of second blocks in the tire circumferential direction and the tire axial direction.

The closest prior art is Nakagawa (U.S. Patent No. 6102093), which teaches a pneumatic tire with minimum pattern constituent units including a first and second pair of blocks which surround a center block in different directions. However, Nakagawa does not teach the pairs of first blocks overlap the pairs of second blocks in the tire circumferential direction and the tire axial direction.

While one of ordinary skill in the art could attempt to use a different reference such as Kuroda (US-20140209225) to modify and remedy the deficiencies of Nakagawa, there is no proper combination and motivation in the art that successfully teaches the amended claim limitations of the independent claims. Therefore the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748